Citation Nr: 0509869	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to exposure to herbicides including Agent Orange 
(AO).

2.  Entitlement to service connection for a hypertensive 
vascular disease as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy and maculopathy secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.  

5.  Entitlement to service connection for a kidney disorder 
as secondary to diabetes mellitus.

6.  Entitlement to service connection for coronary artery 
disease as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities secondary to diabetes 
mellitus.  

8.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty with the United States 
Marine Corps from April 1968 to April 1972, including service 
in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
entitlement to service connection for diabetes mellitus (DM).  

The record shows that the veteran had active service in the 
Republic of Vietnam.  As such, he is presumed to have been 
exposed to the herbicide Agent Orange pursuant to 38 U.S.C.A. 
Section 1116 and 38 C.F.R. Section 3.307(a)(6)(iii).

Service medical records are entirely silent as to any high 
blood sugar readings or other indications of DM during 
service.

The post service medical records reflect a history of 
gastrointestinal problems beginning in February 1980 when the 
veteran had experienced severe abdominal pain.  He also had 
severe diarrhea for over a month.  He was hospitalized 
because of the possibility of colitis or other pathology, 
which could have cause a 40 pound weight loss over the past 3 
months.  A glucose tolerance test was performed.  The records 
noted that the veteran," was discovered to be a full blown 
diabetic." 

In March 1980, the veteran filed a claim for service 
connection for diabetes mellitus, juvenile onset.  By rating 
action in June 1980 service connection was denied for DM on a 
direct basis.

In November 2000 the veteran filed a new claim for DM as 
secondary to AO.  In addition several conditions were also 
claimed as secondary to DM.

The file contains several private medical records including 
treatment for DM as well as several serious condition related 
to the veteran's DM.  These include several diagnoses of DM 
Type I, including diagnoses from Dr. Brent Gooch (July 1998), 
and Dr. Armando O. Martinez (July 2000).

In March-April 2002, the veteran underwent VA examinations.  
His claims file, military records, and other old medical 
records were not made available for review.  The examiner 
noted the veteran was first diagnosed with DM at age 30.  At 
that time he complained of chest pain, frequent urination, 
excess thirst, and was found to have ketones in his urine and 
a blood sugar of 655 mg/dl at which time he was hospitalized.  
His symptoms at the time suggested DM Type I as he had been 
totally insulin dependent since that time.  The veteran also 
had a significant history of heart disease and underwent a 
quadruple bypass procedure in October 1998.  He has undergone 
5 laser treatments to his eyes for diabetic hemorrhagic 
retinopathy.  In summation the examiner noted the veteran was 
a hypertensive diabetic male with Type I diabetes mellitus.

By rating action in May 2002, service connection was denied 
for diabetes mellitus as secondary to exposure to Agent 
Orange; and, hypertension, diabetic retinopathy and 
maculopathy, erectile dysfunction, a kidney disorder, 
coronary artery disease, peripheral neuropathy of the upper 
extremities, and peripheral neuropathy of the lower 
extremities all claimed as secondary to diabetes mellitus.  

In making that determination the RO noted the veteran was 
diagnosed with DM Type I.  This was not a presumptive 
disability recognized as due to exposure to Agent 
Orange/herbicide exposure.  All of the other conditions the 
veteran claimed were denied by the RO as they all were 
claimed as secondary to DM which was not a service connected 
disability.

In an August 2002 letter, from Armando O. Martinez, M.D., he 
noted that as the VA recognizes that exposure to Agent Orange 
is connected to diabetes, the veteran:

has been a diabetic since 1980 (INSULIN 
DEPENDENT & ADULT ONSET DIABETES), 
which could be due to his previous 
exposure to the agent mentioned 
previously.

In March 2005 subsequent to the case being forwarded to the 
Board for adjudication, the veteran's service representative 
submitted a January 2004 medical opinion from Ann Marie 
Gordon, M.D.  Dr. Gordon noted the veteran was diagnosed with 
DM Type I in 1980.  He had been treated for DM since that 
time and was totally insulin dependent.  Dr. Gordon opined 
that:

The medical evidence of record reveals 
that the veteran was diagnosed with 
diabetes mellitus in 1980 at age 30.  He 
was initially assessed as having TYPE I 
DM as a result of his need for insulin.  
However, there was no evidence of 
ketoacidosis, which usually occurs in 
type I patients.  He was later diagnosed 
by his treating physician with insulin 
requiring adult onset DM (Type II).  In 
the absence of plasma insulin and C-
peptide levels one cannot conclude with 
any degree of certainty that the veteran 
suffered from Type I DM.  Therefore, it 
is as likely as not that the veteran has 
Type II diabetes mellitus that is 
associated to his exposure to Agent 
Orange during service in Vietnam.

The medical records include treatment records and a medical 
opinion from Dr. Martinez, a treating physician who had drawn 
a possible connection between the veteran's service in 
Vietnam and his diabetes, but the medical evidence submitted 
din not supports this opinion.  

The Board notes that the veteran had been afforded VA 
examinations in March-April 2002.  However the veteran's 
claims file, military records, and other post service medical 
records were not provided at that time to the examiners.  

In addition, the aforementioned medical opinion from Dr. 
Gordon was received by the Board without waiver of 
consideration by the RO.  

Given the evidence of record, including the medical opinions 
as to a possible link between the veteran's service and his 
subsequent diagnosis of diabetes, the Board finds that this 
matter must be remanded to further develop the medical 
record. 

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action. VA will notify you if further action is required on 
your part:


1.  The claims folder should be referred 
to a physician qualified to render a 
diagnose(s) with respect to the veteran's 
diabetes mellitus, including whether the 
current diagnosis is Type I or Type II 
DM. The specialist should also be 
requested to specifically comment on the 
medical findings beginning in 1980 when 
the veteran was first diagnosed with 
diabetes.  The specialist should be 
requested to render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed diabetes is 
the result of the veteran's period of 
active service and, more specifically, 
the presumed exposure to Agent Orange. In 
responding to this question, the examiner 
should comment on the medical opinions 
submitted by Drs. Martinez and Gordon.  
If the specialist determines that a 
physical examination of the veteran is 
required in order to render the opinion 
and comments requested, the RO should 
schedule such an examination.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

